Case 1:15-cv-04574-CBA-SJB Document 171 Filed 10/22/19 Page 1 of 7 PageID #: 3986
                                                                               eeplaw.com
                                                                               80 Pine Street, 38th Floor
                                                                               New York, New York 10005
                                                                               T. 212.532.1116 F. 212.532.1176

                                                                               New Jersey Office
                                                                               576 Main Street, Suite C
                                                                               Chatham, New Jersey 07928

                                                                               JOHN ELEFTERAKIS*
                                                                               NICHOLAS ELEFTERAKIS
                                                                               RAYMOND PANEK

                                                                               OLIVER R. TOBIAS
                                                                               JEFFREY B. BROMFELD
                                                                               FAIZAN GHAZNAVI
                                                                               GABRIEL P. HARVIS
                                                                               BAREE N. FETT
                                            October 22, 2019                   STEPHEN KAHN
                                                                               EVAN M. LA PENNA

                                                                               KRISTEN PERRY – CONIGLIARO
                                                                               AIKA DANAYEVA
  BY ECF                                                                       ARIANA ELEFTERAKIS
                                                                               MICHAEL INDELICATO
  Honorable Carol Bagley Amon                                                  MICHAEL MARRON
                                                                               DOMINICK MINGIONE
  United States District Judge                                                 JOSEPH PERRY
                                                                               MARIE LOUISE PRIOLO *
  Eastern District of New York                                                 KEYONTE SUTHERLAND
                                                                               DANIEL SOLINSKY
  225 Cadman Plaza East                                                        ANDREW VILLA
  Brooklyn, New York 11201                                                     *Also Admitted In New Jersey


         Re:    Hamilton v. City of New York, et al., 15 CV 4574 (CBA) (SJB)

  Your Honor:

         I represent plaintiff in the above-referenced matter. I write to respectfully respond
  to the City of New York’s letters (DE #166 and 169), as well as the letters filed by
  defendants White (DE #165) and Scarcella (DE #170).

  Evidence of Plaintiff’s Innocence is Admissible in the Liability Phase

         At oral argument on October 8, 2019, the Court correctly articulated the key
  question on the admissibility of innocence evidence in the liability phase: Will
  defendants argue guilt? This inquiry, like the case law, acknowledges the basic unfairness
  that will result if defendants are permitted to argue guilt with the counterargument
  precluded. See Plaintiff’s Trial Brief (DE #159) at Point III, pp. 18-22 (collecting cases).

         In their letter, defendants fail to answer this question, or to cite a single case in
  which such evidence has ever been excluded. Rather, defendants concede (at p. 3) the
  basic premise that “proof of innocence…support[s] an inference that incriminating
  evidence was false or fabricated” but take the position (at p. 1) that “regardless of
  relevance” such evidence should be excluded because defendants are not subjectively
  convinced of plaintiff’s innocence. This argument should be rejected out of hand.
Case 1:15-cv-04574-CBA-SJB Document 171 Filed 10/22/19 Page 2 of 7 PageID #: 3987
  Hon. Carol Bagley Amon
  Oct. 22, 2019

         First, proof of Mr. Hamilton’s innocence is on par with that presented in the
  various circuit court cases mandating the admission of innocence evidence. Indeed, the
  late Hon. Kenneth P. Thompson explained that his office “carefully analyzed the scene
  of the crime” and moved to vacate the conviction “based on the scientific and medical
  evidence” contradicting the State’s case at trial.1 The Second Department, moreover,
  found the very evidence at issue here sufficiently compelling to warrant the creation a
  new post-conviction remedy for the factually innocent. People v. Hamilton, 115 A.D.3d
  12, 27, 979 N.Y.S.2d 97, 108–09 (2d Dep’t 2014) (“Here, the defendant has made a
  prima facie showing [of innocence] based upon evidence of a credible alibi and
  manipulation of the witnesses, and the fact that the witness against him has recanted.”).

         It would be error to preclude innocence evidence in the liability phase for a
  second reason. As this Honorable Court explained in its decision denying summary
  judgment, “the failure to make a further inquiry when a reasonable person would have
  done so may be evidence of lack of probable cause.” Hamilton v. City of New York, 15
  CV 4574 (CBA) (SJB), 2019 WL 1452013, *27 (E.D.N.Y. Mar. 19, 2019)
  (quoting Lowth v. Town of Cheektowaga, 82 F.3d 563, 571 (2d Cir. 1996) (internal
  quotation marks omitted)); see also e.g., Manganiello v. City of New York, 612 F.3d 149,
  161 (2d Cir. 2010) (same). There is no question that defendants will argue that probable
  cause privileged plaintiff’s prosecution – in fact, it will be the core of their defense. As
  such, plaintiff must be permitted to meet that argument with relevant evidence
  suggesting that defendants failed to conduct a reasonable investigation of available
  evidence, including witnesses. See id. (“The existence of probable cause must be
  determined by reference to the totality of the circumstances.”) (citing Illinois v.
  Gates, 462 U.S. 213, 238 (1983)).

  “Similar Act” Evidence is Admissible under Fed. R. Civ. P. 404(b)

          As courts in this circuit have repeatedly held: “A civil rights plaintiff is entitled
  to prove by extrinsic evidence that the defendant acted for the purpose of causing harm.
  Indeed, the exclusion of such evidence may affect the substantial rights of the plaintiff
  under Rule 103(a).” Lombardo v. Stone, 99 CV 4603 (SAS), 2002 WL 113913, *6
  (S.D.N.Y. Jan. 29, 2002) (citations omitted) (collecting cases); id.
  (“Similar act evidence offered to show a defendant’s intent is admissible in a section
  1983 case because the defendant’s intent is a relevant element of the constitutional
  tort.”) (citing O'Neill v. Krzeminski, 839 F.2d 9, 11 n. 1 (2d Cir. 1988)); see also, e.g.,

  1
   See http://www.brooklynda.org/wp-content/uploads/2015/03/Statement-by-DA-Thompson-
  Regarding-the-Exoneration-of-Derrick-Hamilton.pdf.

                                               2
Case 1:15-cv-04574-CBA-SJB Document 171 Filed 10/22/19 Page 3 of 7 PageID #: 3988
  Hon. Carol Bagley Amon
  Oct. 22, 2019

  Ismail v. Cohen, 899 F.2d 183, 188–89 (2d Cir. 1990) (affirming the admission of
  similar act evidence in civil rights case to show “pattern, intent, absence of mistake,
  etc.”).

         The argument against admission of Scarcella’s similar act evidence, improperly
  advanced by defendant DeLouisa,2 does not even attempt to address the core issues of
  defendants’ intent and malice, which plaintiff must establish at trial in order to prevail.
  Hudson v. New York City, 271 F.3d 62, 69 (2d Cir. 2001) (“all Fourth Amendment
  violations require intentional actions by officers, rather than ‘the accidental effects of
  otherwise lawful government conduct’”) (citation omitted) (emphasis in original);
  Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 131 (2d Cir. 1997) (“To succeed on
  a malicious prosecution claim, the plaintiffs also must demonstrate that the proceeding
  was instituted with malice.”). Viewed in this context, the evidence should be admitted.

          DeLouisa raises several disingenuous points, none of which have merit. First, he
  argues that only Scarcella is alleged to have coerced Jewel Smith, when this Honorable
  Court’s opinion makes clear that DeLouisa is also potentially liable for that misconduct.
  Hamilton, 2019 WL 1452013 at *18 (“A jury could conclude that…DeLouisa coerced
  Smith…”). Second, DeLouisa argues that absence of mistake is not at issue because the
  coercion is denied, ignoring the affirmative defenses in the JPTO that the individual
  defendants acted in good faith, which suggest that any resulting harm was inadvertent.
  Third, DeLouisa argues lack of similarity between Scarcella’s prior witness tampering
  and the events involving Jewel Smith but, as other courts have rightfully concluded, the
  conduct at issue is functionally identical. See People v. Hargrove, 49 Misc. 3d 1208(A),
  26 N.Y.S.3d 726 (N.Y. Sup. Ct. 2015), aff’d, 162 A.D.3d 25, 75 N.Y.S.3d 551 (N.Y.
  App. Div. 2018) (“In each of those cases, Detective Scarcella procured identification
  testimony that was false and was predominantly the basis for their conviction. All the
  cases the District Attorney’s office [has] vacated involved unreliable or
  false identification testimony facilitated by Detective Scarcella.”).

         Lastly, DeLouisa cites Rule 403, but this too is unavailing. Perry v. Ethan Allen,
  Inc., 115 F.3d 143, 151 (2d Cir. 1997) (“As the terms of [Rule 403] indicate, for
  relevant evidence to be excluded on this basis, the imbalance must be substantial, and

  2
    “In the ordinary course, a litigant must assert his or her own legal rights and interests, and cannot
  rest a claim to relief on the legal rights or interests of third-parties.” Powers v. Ohio, 499 U.S. 400, 410
  (1991) (citations omitted); accord Farrell v. Burke, 449 F.3d 470, 494 (2d Cir. 2006) (“Federal courts
  as a general rule allow litigants to assert only their own legal rights and interests, and not the legal
  rights and interests of third parties.”).

                                                       3
Case 1:15-cv-04574-CBA-SJB Document 171 Filed 10/22/19 Page 4 of 7 PageID #: 3989
  Hon. Carol Bagley Amon
  Oct. 22, 2019

  the prejudice must be unfair.”); United States v. Cruz-Garcia, 344 F.3d 951, 956 (9th
  Cir. 2003) (“That evidence may decimate an opponent’s case is no ground for its
  exclusion under 403. The rule excludes only evidence where the prejudice is ‘unfair’ –
  that is, based on something other than its persuasive weight.”). Here, any possibility
  that the jury might conflate Scarcella’s similar acts with DeLouisa’s conduct could easily
  be resolved through an appropriate jury instruction. See, e.g., United States v.
  Rosenwasser, 550 F.2d 806, 808 (2d Cir. 1977) (“[W]hen similar act evidence is
  admitted in a multiple defendant trial, it is clear that the co-defendant
  claiming prejudice could not have been involved in the similar offense. In those
  circumstances, there is little doubt that a cautionary instruction is sufficient to preserve
  the co-defendant’s right to a fair trial.”).

  Cross-Examination of Scarcella on Judicial Credibility Findings is Appropriate

         Again presenting Scarcella’s arguments, DeLouisa concedes, as he must, that
  prior adverse judicial credibility findings of Scarcella may be the subject of cross-
  examination, but argues that the Moses and Hargrove decisions do not qualify and, in
  any event, potential prejudice to DeLouisa warrants exclusion under Rule 403.
  Defendant DeLouisa is incorrect and fails to mention the credibility finding of the
  hearing court during Mr. Hamilton’s post-conviction proceedings.

         Initially, the finding in Hargrove is unambiguous and clearly meets the Cedeño
  standard. See United States v. Cedeño, 644 F.3d 79, 83 (2d Cir. 2011) (setting forth
  factors and collecting cases). In Hargrove, the court stated: “The testimony provided at
  the hearing by Scarcella was false, misleading and non-cooperative.” Hargrove, 49 Misc.
  3d at *6. As explained by the Second Department on appeal:

                [T]he record in this case supports the Supreme Court’s
                finding that Detective Scarcella was not being truthful about
                his role in the investigation or about his memory of the case.
                The Supreme Court’s credibility finding should be afforded
                deference as it had the opportunity to see and
                hear Detective Scarcella testify. Since the Supreme Court’s
                credibility determination is supported by the record, we
                decline to disturb it.

  People v. Hargrove, 162 A.D.3d 25, 74, 75 N.Y.S.3d 551, 585 (N.Y. App. Div. 2018).
  This plainly satisfies Cedeño.



                                               4
Case 1:15-cv-04574-CBA-SJB Document 171 Filed 10/22/19 Page 5 of 7 PageID #: 3990
  Hon. Carol Bagley Amon
  Oct. 22, 2019

         If it should please the Court, the Moses decision incorporates the adverse
  credibility finding in yet another Scarcella case, that of Shabaka Shakur (decision
  annexed hereto as Exhibit 1). In Shakur, the Hon. Desmond Green concluded that
  Scarcella has a “propensity to embellish or fabricate” and that there was “a reasonable
  probability that the alleged confession of defendant was indeed fabricated.” People v.
  Moses, 58 Misc. 3d 1226(A), 94 N.Y.S.3d 540 (N.Y. Sup. Ct. 2018); Exhibit 1, pp. 45-
  46. Plaintiff respectfully submits that the underlying finding in Shakur is also sufficient
  to permit cross-examination.

         DeLouisa does not address the court’s statement during Scarcella’s cross-
  examination at a post-conviction hearing that Scarcella’s “credibility” had been “shot.”
  See Transcript, annexed as Exhibit 2, p. 38, ln. 13. Plaintiff respectfully submits that
  cross-examination regarding this statement is permissible as well.

         Lastly, there is no likelihood that a jury will impute to DeLouisa (or any other
  defendant) Scarcella’s adverse credibility determinations. To the extent the Court
  believes this may be a concern, plaintiff respectfully submits that it will be easily
  remedied through an appropriate jury instruction. See Rosenwasser, 550 F.2d at 808.

  Defendants’ Position on Bifurcation is Telling

        In the spirit of good faith, efficiency and cooperation plaintiff conditionally
  agreed to bifurcation, so long as the core facts of the dispute are presented to the jury
  in the liability phase and the jury is not unduly incentivized to find in favor of
  defendants. See DE #168, p. 1.

         In their opposition filed earlier today, defendants reveal their intention to
  capitalize on bifurcation as a mechanism for unfair advantage. Plaintiff respectfully
  requests that the Court decline to adopt defendants’ proposal, which would render an
  injustice and to which plaintiff must object. Defendants propose what amounts to a
  prejudicial fiction in which the jury is given the impression that plaintiff was never even
  detained, let alone convicted and imprisoned twenty-one years. Setting aside the
  fundamental unfairness of doing so, it will be impossible as a practical matter to conceal
  plaintiff’s conviction and incarceration while presenting the relevant facts. It is also
  profoundly unfair and prejudicial for the jury to be told that they can eliminate an entire
  phase of the proceedings by finding for the defendants. To the extent the Court is
  inclined to bifurcate, plaintiff respectfully reiterates his conditional consent.




                                              5
Case 1:15-cv-04574-CBA-SJB Document 171 Filed 10/22/19 Page 6 of 7 PageID #: 3991
  Hon. Carol Bagley Amon
  Oct. 22, 2019

         Further, there is no merit to defendants’ argument that plaintiff’s “theory of the
  case” requires disclosure of his remote criminal history. While plaintiff testified at his
  deposition that Scarcella made an admission touching on plaintiff’s prior incarceration,
  it does not follow that plaintiff must adopt Scarcella’s statement as his theory of the
  case. To the contrary, plaintiff will not testify about statements such as this – which
  mention his criminal history – if the Court agrees with his proposal, which he
  respectfully submits is reasonable and appropriate.

  Plaintiff’s Police Practices Expert Should be Permitted to Testify

         As explained in plaintiff’s opposition to defendants’ Daubert motion, defendants
  concede that plaintiff’s police practices expert is qualified. Plaintiff respectfully submits
  that the expert’s report, as redacted, eliminates any arguably objectionable content.

          Defendants are clearly motivated to exclude Mr. Pollini’s testimony because they
  neglected to designate any rebuttal expert. But the danger Pollini’s testimony poses to
  defendants’ case is not an appropriate basis for preclusion of his testimony. Indeed, as
  plaintiff has previously described, experts including Mr. Pollini himself are regularly
  and routinely permitted to testify on aspects of police practices that are beyond the ken
  of jurors. Plaintiff respectfully submits that, in the absence of such expert testimony,
  the jury is likely to be confused and may reach arbitrary and misinformed conclusions.
  See, e.g., Cerbelli v. City of New York, 99 CV 6846, 2006 WL 2792755, *8 (E.D.N.Y.
  Sept. 27, 2006) (“Courts typically admit police expert testimony, based solely on
  the expert’s professional experience, where it is offered to aid the jury’s understanding
  of an area not within the experience of the average juror.”) (collecting cases).

         The only issue defendants raise is disagreement with a small cadre of factual
  assertions, which may appropriately be the subject of cross-examination. The other
  arguments, including that plaintiff is somehow prohibited from mentioning steps that
  could have been taken, is incorrect as a matter of binding law, given the claims presented
  here. Hamilton, 2019 WL 1452013 at *27 (“the failure to make a further inquiry when
  a reasonable person would have done so may be evidence of lack of probable cause”)
  (quoting Lowth, 82 F.3d at 571) (internal quotation marks omitted). Plaintiff
  respectfully submits that defendants’ motion to preclude the witness should be denied,
  and that the expert should be permitted to testify consistent with his redacted report.




                                               6
Case 1:15-cv-04574-CBA-SJB Document 171 Filed 10/22/19 Page 7 of 7 PageID #: 3992
  Hon. Carol Bagley Amon
  Oct. 22, 2019

  Plaintiff Respectfully Refers the Court to his Prior Briefing on White’s Convictions

         Finally, if it should please the Court, with respect to defendant White’s
  submission at DE #165, plaintiff respectfully refers the Court to his argument regarding
  the admissibility of his stipulated conduct. See DE #159, pp. 41-46, 66-74. Plaintiff
  respectfully notes that under Rule 609(a)(2), evidence that, as here, a defendant has
  been convicted of a crime involving “a dishonest act or false statement” must be
  admitted “regardless of the severity of the punishment or any resulting
  prejudice.” Daniels v. Loizzo, 986 F. Supp. 245, 248 (S.D.N.Y. 1997); see Fed. R.
  Evid. 609(a)(2). Rule 609(a)(2) has been described as “inflexible,” Daniels, 986 F.
  Supp. at 248, and evidence of the dishonest act or false statement “‘must be admitted,
  with the trial court having no discretion.’”

  Scarcella’s Arguments Remain Unpersuasive

          At DE #170, defendant Scarcella largely reiterates his prior arguments. As
  indicated above and in plaintiff’s prior briefing (DE #159, pp. 46-61), Scarcella’s
  pattern of witness manipulation is highly probative for non-propensity purposes and is
  precisely in line with the alleged misconduct regarding Jewel Smith in this case.
  Hargrove, 162 A.D.3d at 64 (“[W]e conclude that evidence showing that
  Detective Scarcella had engaged in a pattern of falsifying evidence and facilitating false
  identification testimony would have had a powerful effect at the suppression hearing.”).
  If it should please the Court, the presentation of Mr. Moses’ testimony will be brief,
  and it is plaintiff who stands to be unduly prejudiced if the Court excludes the similar
  act evidence.

          Thank you for your attention to this matter.

                                           Respectfully submitted,


                                           Gabriel P. Harvis

  Encl.

  cc:     All Counsel




                                              7
